DETAILED ACTION
The Amendment filed 4/19/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-8 do not include the limitations “the inner plates are aligned such that peaks of the teeth on a first plate are made to align and
reside on a common axis line with peaks of opposing teeth on an opposing side of an immediately adjacent second plate, and such that valleys of the grooves on the first plate are made to align and reside on a common axis line with valleys of opposing grooves on the opposing side of the immediately adjacent second plate.”  Moreover, the claims do not relate the peaks and valleys of each inner plate with the peaks and valleys of the opposing side of an immediately adjacent plate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki et al. (US 9,884,326 B2).  Oki discloses a method of magnetically separating particles, comprising: passing a material feed through a magnetic matrix (see col. 11, lines 35-40); wherein the magnetic matrix comprises a plurality of plates, comprising inner plates and outer plates, with at least the inner plates being formed as grooved plates having first and second sides that both have an alternating series of teeth and grooves therealong (see Figs. 2A and 3), the inner plates having a pitch of approximately 6.35 mm pitch (4 teeth/inch) (see Figs. 4A — 4D), and the material feed comprises magnetic and non-magnetic ultrafine particles  having an average diameter of about 50 microns or less. (see abstract and Table 2). the material feed is a wet material feed (see col. 11, lines 35-40). Each inner plate has an offset alignment in which teeth and grooves on a first side of a plate are laterally offset from teeth and grooves on a second side of the same plate (see Fig. 2A). The offset alignment is one such that peaks of the teeth on the first side of the plate reside on a common axis as valleys of the grooves on the second side of the plate, and such that peaks of the teeth on the second side of the plate reside on a common axis as valleys of the grooves on the first side of the plate (see Fig. 2A).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US 4,046,680) in view of Oki et al. (US 9,884,326 B2). Fitz discloses a method of magnetically separating particles through a magnetic matrix (66) wherein the material feed is a dry material feed (see col. 2, lines 50-55). Fitz discloses all the limitations of the claims, but it does not disclose the magnetic matrix comprises a plurality of plates, comprising inner plates and outer plates, with at least the inner plates being formed as grooved plates having first and second sides that both have an alternating series of teeth and grooves therealong, the inner plates having a pitch of approximately 6.35 mm pitch (4 teeth/inch), and the material feed comprises ultrafine particles components. However, Oki discloses a similar method in which the magnetic matrix comprises a plurality of plates, comprising inner plates and outer plates, with at least the inner plates being formed as grooved plates having first and second sides that both have an alternating series of teeth and grooves therealong (see Figs. 2A and 3), the inner plates having a pitch of approximately 6.35 mm pitch (4 teeth/inch) (see Figs. 4A-4D), and the material feed comprises ultrafine particles components (see Table 2) for the purpose of separating ultrafine non-magnetic particle from ultrafine magnetic particles. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have the magnetic matrix comprise a plurality of plates, comprising inner plates and outer plates, with at least the inner plates being formed as grooved plates having first and second sides that both have an alternating series of teeth and grooves therealong, the inner plates having a pitch of approximately 6.35 mm pitch (4 teeth/inch), and the material feed comprise ultrafine particles components, as disclosed by Oki, for the purpose of separating ultrafine non-magnetic particle from ultrafine magnetic particles.
Allowable Subject Matter
Claims 1-5 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 describes the peak and valley arrangement of the plurality of inner plates of a matrix illustrated in Fig. 17 of the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 4/19/2022 regarding claims 10 and 13 have been fully considered but they are not persuasive. 
Regarding claims 11 and 13, the applicant states that Oki does not disclose passing a material having ultrafine particles through a matrix having plates with a pitch of 6.35mm.  According to the applicant, Oki merely discloses utilizing analyzing magnetic properties resulting from simulations at various pitches and does not disclose using the pitches to separate ultrafine particles.  The examiner disagrees with the applicant.  To begin with, the applicant misstates the requirements of claim 11.  Claim 11 does not require the inner plates to have a pitch of 6.35mm.  Claim 11 requires the plates to have a pitch of “approximately 6.35mm”.  According to the applicant’s disclosure, approximately includes a range of +/- 10%.  Additionally, the simulations disclosed in Oki, “assumed a case where a sorting target slurry was circulated through the wavelike matrix” (col. 12, lines 29-33).  Several of the simulations disclosed by Oki involve a method of passing a target slurry through a matrix having plates having a pitch of approximately 6.35mm (see Fig. 4A). Oki discloses that the target slurry includes magnetic and non-magnetic particles of less than 50 microns (see abstract, Table 2, and col. 17, line 55-col. 18 line 30), which reads on the applicant’s definition of ultrafine particles.  Therefore, Oki discloses passing a material having ultrafine particles through a matrix having plates with a pitch of approximately 6.35mm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653